PER CURIAM.
A1 Yousef Wardeh was convicted of first degree murder, two counts of aggravated assault and one count of shooting into a building. We find no merit in this Anders1 appeal, except for a sentencing error. Defendant was sentenced to 15 years on Count II for aggravated assault,2 a third degree felony for which the maximum penalty is 5 years. Accordingly, we correct that sentence.
Convictions AFFIRMED; Sentences AFFIRMED as corrected.
GOSHORN, PETERSON and GRIFFIN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


. § 784.021, Fla.Stat. (1993).